MEDINA, Circuit Judge
(concurring and, in part dissenting):
In my opinion the judgment should be affirmed with only one very minor change. Accordingly, I concur in the view of the majority that a substantial *279recovery was warranted, but I dissent from that portion of the majority opinion that remands the case for a recom-putation of the award. I shall first discuss two preliminary matters.
I

Exhibit 15

I believe the reasoning adopted by my brothers to support the admissibility of Exhibit 15 is unduly involved and circuitous. The concessions made by Sa-bena in its answers to pre-trial interrogatories establish that this Exhibit is a composite report compiled by the Department of the Italian Government charged with the duty of preparing such reports in connection with aeroplane accidents. As the trial record contains absolutely nothing to challenge the trustworthiness of this composite report or even to indicate that it is in any particular inaccurate, the report was properly received in evidence. Of course the report contains hearsay. But the very purpose of the Federal Business Records Act, 28 U.S.C. § 1732, is to make such hearsay admissible, subject to proof affecting the probative weight to be given to the document and its contents by the trier of the facts. It is particularly important that the rule be simply stated and easily applied in cases of aeroplane accidents where, more often than not, there are no survivors.
II

The Pre-trial Order

As F.R.Civ.P.Rule 16 expressly provides that the pre-trial order “when entered controls the subsequent course of the action, unless modified at the trial to prevent manifest injustice,” I construe Judge Murphy’s ruling as a refusal to modify Judge Bonsai’s pre-trial order making Exhibit 15 admissible, but reserving the right of Sabena to introduce proof to contradict it. That a contrary ruling at trial would have caused rather than prevented manifest injustice seems to me to be clear. Judge Murphy’s ruling was correct, despite the fact that he mistakenly supposed no foundation had been laid for the admission of Exhibit 15. But this is not to say that a trial judge has no power to change a ruling made at pre-trial. See Clark v. Pennsylvania Railroad Company, 2 Cir., 1964, 328 F.2d 591; Dictograph Prods. Corp. v. Sonotone Corp., 2 Cir., 1956, 230 F.2d 131, 134-136, petition for cert. dismissed, 352 U.S. 883, 77 S.Ct. 104, 1 L.Ed.2d 82.
III

The Measure of Damages

The damage phase of the case is gov* erned by Italian law. The parties so stipulated and the “merely fortuitous circumstance,” Babcock v. Jackson, 1963, 12 N.Y.2d 473, 480, 191 N.E.2d 279, 240 N.Y.S.2d 743, 748, 95 A.L.R.2d 1, that the plane crashed in Italian territory gives Italy a sufficient connection with this litigation to warrant respect for the agreement of the parties. Alfieri v. Cabot Corp., 1962, 17 A.D.2d 455, 235 N.Y.S.2d 753, 760, affirmed, 1963, 13 N.Y.2d 1027, 195 N.E.2d 310, 245 N.Y.S.2d 600. Furthermore, no vital New York policy is compromised by a holding that damages be awarded pursuant to Italian law. Cf. Davenport v. Webb, 1962, 11 N.Y.2d 392, 183 N.E.2d 902, 230 N.Y.S.2d 17. Though the decedent worked primarily in New York he resided in New Jersey. And since the accident in 1955 his widow and infant children, on whose behalf this action was instituted, have lived in Belgium. Cf. Babcock v. Jackson, supra; Kilberg v. Northeast Airlines, Inc., 1961, 9 N.Y.2d 34, 172 N.E.2d 526, 211 N.Y.S.2d 133; Pearson v. Northeast Airlines, Inc., 2 Cir., 1962, 309 F.2d 553, 557, cert. denied, 1963, 372 U.S. 912, 83 S.Ct. 726, 9 L.Ed.2d 720. See generally Annot., 92 A.L.R.2d 1180.
My principal reason for dissenting from the views expressed by my brothers of the majority on the subject of the computation of the award of damages is that I think their ruling constitutes an unwarranted encroachment on the fact-finding powers of the trial judge.
Judge Murphy could have approached the assessment of damages from a variety of different angles, each of which in*280volved a certain amount of intelligent and reasoned guesswork. The exercise of judicial discretion in such a matter should not be disturbed in the absence of an award shockingly excessive or inadequate or some demonstrated inaccuracy.
The method pursued by Judge Murphy seems to me to be entirely reasonable and the amount he arrived at is neither excessive nor inadequate, except for the mathematical error discovered by my brothers with respect to the use of 37 instead of 38 years in averaging and discounting.
My understanding of the method adopted by Judge Murphy is as follows: First, a calculation is made of the full projected earnings until the date of probable retirement, a gross figure of $600,-000. This, of course, is on the assumption that Dr. LeRoy lived until 1993, that during this time he was not incapacitated from work by illness or accident, that he continued over the years to display the degree of initiative and ability that marked his efforts as a young man, that his widow did not die or remarry, that the children lived until they attained their majority, that he remained with the same company and did not change his occupation. Second, the income taxes were estimated at 15% over the whole period from 1955 to 1993, and 25% of the remainder was estimated to be the amount that would have been spent by Dr. LeRoy for his own personal needs. Thus the total is reduced to $382,000. Third, as this sum averaged out to $10,-000 a year for the entire period from 1955 to 1993, Judge Murphy discounted it at the rate of 3% % per annum and arrived at a figure of $205,705. Fourth, no “non-patrimonial” damages, for suffering and loss of guidance were allowed, although permissible under Italian law, for the reason that such an allowance “would be purely speculating.” Fifth, while Italian law allowed pre-judgment interest “where equity would so demand,” Judge Murphy found that in this case equity would not so demand and he ruled out pre-judgment interest.
The interrelation of these various elements seems perfectly plain to me. Judge Murphy was not dealing with a mathematical formula. He was endeavoring as best he could to deal with a series of imponderables, just as juries must do in arriving at their verdicts in personal injury and death cases generally. Who can say that 15% or 20% or some other percentage is the proper deduction for income taxes? Was 25% or 30% the proper figure for personal expenditures? Why select 3%% rather than 4% as the rate of discount? Because the subject is not expressly referred to, can it be supposed that an experienced and capable trial judge was unaware of the fact that the $600,000 gross total was based on a series of assumptions as to the continued life and health of Dr. LeRoy and his wife and children and other circumstances above referred to, so favorable to plaintiff as to require some balancing element by way of counterweight? Is it not clear that the reason it would have been inequitable to allow pre-judgment interest, amounting to some $75,000, was that the various assumptions on which the calculations were based were made with knowledge of the fact that no pre-judgment interest would be allowed ?
It is by just such a combination of elements as those weighed by Judge Murphy that a trial judge is supposed to exercise his judicial discretion in the fixing of an award of damages in a case such as the one before us.
And yet my brothers of the majority would ignore the synthesis of these various elements. Thus my brothers single out for disapproval the averaging technique employed by Judge Murphy to compute Dr. LeRoy’s potential earnings. They also hold that he must segregate the earnings attributable to the period between the date of death and the date of judgment from those that would have accrued between, the date of judgment and the date of probable retirement in 1993. And they apparently would give no consideration whatever to the pos*281sibilities of death, incapacity or change of occupation of Dr. LeRoy, or the remarriage of the widow or her death prior to 1993.
With all due respect for the views of my brothers, I must dissent. I think the rules which they lay down unduly shackle the broad discretion vested in trial courts to arrive at just resúlts and unrealistically presuppose that once a trial court has set down certain basic figures there is but one way to determine their significance.
Experience has demonstrated that it is absolutely essential to the fair administration of civil justice that trial judges be vested with a very large measure of discretion in fixing recoveries in personal injury and wrongful death actions. See, e. g., Gardner v. National Bulk Carriers, Inc., 4 Cir., 1964, 333 F.2d 676; Prosser, Torts 930-31 (3rd ed. 1964); cf. National Airlines, Inc. v. Stiles, 5 Cir., 1959, 268 F.2d 400, cert. denied, 361 U.S. 885, 80 S.Ct. 157, 4 L.Ed.2d 121 (apparently granting absolute discretion to trial judges). For as was stated in Whitaker v. Blidberg Rothchild Co., 4 Cir., 1961, 296 F.2d 554:
“Insistence on mathematical precision would be illusory and the judge or juror must be allowed a fair latitude to make reasonable approximations guided by judgment and practical experience.”
An award for personal injuries or wrongful death cannot justly be based solely upon slide-rule computations. A purely mechanical approach is not required as matter of law when, as here, the human elements are so significant as a practical matter and the accumulation of uncertainties is so imponderable.
One final point. My brothers correctly state that Judge Murphy used the figure of 37 years instead of 38 in averaging and discounting. As Judge Murphy rounded off $382,000, the amount of Le-Roy’s contributions, to $10,000 per year from 1955 to 1993, it is apparent that any error was insignificant as far as concerns averaging. There is, however, a relatively slight difference between the value of a 37-year annuity for $10,000 and one for 38 years. The award should, therefore, be modified from $205,705 to $208,410. With this minor exception, I think the judgment should be affirmed, with costs to the plaintiff.